—In an action for a judgment declaring that each defendant is obligated to indemnify the plaintiff with regard to a debt the plaintiff owed to the United Jersey Bank, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated October 8, 1993, which granted the motion of the defendants Iris DiGennaro, David Teich, and Michael Beim for summary judgment dismissing the complaint insofar as it is asserted against them, and denied the plaintiff’s cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff failed to raise a triable issue of fact as to whether the defendants Iris DiGennaro, David Teich, and Michael Beim entered into an enforceable agreement to indemnify him for the debt he owed to the United Jersey Bank (see, CPLR 3212 [b]). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.